Order issued January IS"; 2013




                                             In The
                                 atnurt nf 1\ppeal.s
                        lrtftJJ 1Ilistrirl nf IDems at mat las


                                      No. 05-11-01194-CR


                         CARLOS OCHOA CASTILLO, Appellant

                                               v.
                           THE STATE OF TEXAS, Appellee


                                         ORDER

                          Before Justices Moseley, Francis, and Lang

       Based on the Court's opinion of this date, we GRANT the May 15, 2012 motion of

Valencia Bush for leave to withdraw as appointed counsel on appeal. We DIRECT the Clerk of

the Court to remove Valencia Bush as counsel of record for appellant. We DIRECT the Clerk

of the Court to send a copy of this order and all future correspondence to Carlos Ochoa Castillo,

No. 1741759, Wynne Unit, 810 FM 2821, Huntsville, Texas 77349.




                                                                                     /